Marshall, Justice,
dissenting.
Under Code § 28-201 (2), a conveyance is subject to being set aside if it was made with the intent to delay or defraud creditors.
In this case, the testimony of the bankrupt and his wife unequivocally establishes that there was no monetary consideration for the subject conveyances, and they were made so that the bankrupt’s involvement in various real estate syndications would not “jeopardize” these properties. In my opinion, this demanded a finding that the conveyances were made in order to insulate these properties from the demands of creditors and, therefore, that they were made with the intent to at least delay creditors. I would hold that the trial judge should have granted the appellant’s motion for directed verdict.